831 F.2d 295
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Linda LEWIS, widow of Boone Lewis, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS;  UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 86-3388.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1987.

Before ENGEL, MERRITT and RYAN, Circuit Judges.


1
Although the parties in this case disagree about the correctness of this Court's holding in Kyle v. Director of Workers' Compensation Programs, 819 F.2d 139 (6th Cir.1987), they do agree that the disposition of this case is squarely controlled by Kyle.    The petitions for rehearing and suggestion for rehearing en banc in Kyle having been denied, this case accordingly is remanded to the Benefits Review Board for reconsideration and application of the principles stated in Kyle.